JS 44 (Rev. 06/17)                                                CIVIL COVER
                                                  Case 1:21-cv-00330-REP       SHEET
                                                                         Document 1-1 Filed 08/23/21 Page 1 of 1
The JS 44 civil cover sheet and tbe information contained herein neither replace nor supplement the filing and service of pleadinis or other papers as required by law, except as
provided by local mles of court. This form, approved by the Judicial Conference of the United States in September 1 974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                                                                                           DEFENDANTS
CHRISTOPHER BLESSING                                                                                                                                                    CITY OF NAMPA, IDAHO, a political subdivision of the
                                                                                                                                                                        State of Idaho, CURTIS HOMER, in his individual capacity
     (b) County of Residence of Firnt Listed Plaintiff CANYON COUNTY IDAHO                                                                                              and as the CHIEF OF POLICE OF THE CITY OF NAMPA,
                                          (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                              IDAHO, and DETECTIVE SHEA PHILLIPS,SGT. JAMIE
                                                                                                                                                                        BURNS, and OFFICER M. FOSTER, in their individual
                                                                                                                                                                        capacities and as Officers of the CITY OF NAMPA,
     (c) Attorneys (Firm Name, Address, and Te/epho11e Numbe,�
         RAYMOND D. SCHILD THE
                                                                                                                                                                        IDAHO,
         BOISE LAW FIRM, PLLC
         2484 N. Stokeberry Pl., Ste. 100                                                                                                                                   County of Residence of First Listed Defendant                                   CANYON COUNTY, IDAHO
         Meridian, ID 83646
                                                                                                                                                                                                            (IN U.S. PLAINTIFF CASES ONL Y)
         208-336-1 145
                                                                                                                                                                              Attorneys (ffKnown)
----------------------��--'-------------------------
II, BASIS OF JURISDICTION (Place an "X" ;,, One Box Only) III. CITIZENSHIP OF PRINCIPAL PARTIES {Plnce an "X'' ln O,,e Boxfor P/al,,IV
                                                                                                                                       I

                                                                                                                                                                    (For Diversity Cases Only)                                                                   and One BoxforDefe11da11I)
a I         U.S. Government                       X 3          FederalQuestion                                                                                                                      PTF         DEF                                                                       PTF                DEF
               Plaintiff                                         X (U.S. Government Not a Pal'ty)                                                          Citizen ofThis. State                    X 1         X I         Incorporated or Principal Place                                ' 4               ' 4
                                                                                                                                                                                                                               of Business In This State
a 2         U.S. Government                       ' 4 Diversity
                                                                                                                                                           Citizen ofAnother State                    • 2       ' 2 Incorporated and Principal Place                                         . s             .s
                                                                                                                                                                                                                        of Business In Another State


                                                                                                      "'
                Defeii.dant                                         (Indicate Citizens!,/p ofParties /11 Item Ill)
                                                                                                                                                                                                                                                                    ' 6
IV NATURE OF SUIT /Place an "X'""' One Box 0
                                                                                                                                                           C itizen or Subject ofa                    • 3       '    3 Foreirui Nation         .            '. 6.
                                                                                                      1/                                                                                                            Chck here to!" Nature of Sult Code Descript10ns
                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                            .
     k ·;    . · !. , I          'JR.ffJ'if))'T   -. ::· {l);W;q;;t,lf¾f,,, ;   :" '_;,1.1,,:}\,:':               �-, .. . < '   c}.§f.%:iii'IA!i;,Ul-'tf.j ";,• N. t    _1 , ,    d• -,. 1         ''8'              ·,   ' 1_   '.'! · ,_;,;,_ (-: -:z11fl�,1 -!;.:,}�,'1,.!,__ _!!   ·: J_ ".   . .
□    1 10 Insurance                          PERSONAL INJURY                        PERSONAL INJURY                   □ 625 Drng Related Seizu_re               422 Appeal 28 USC 158                        □ 375 False Claims Act
□    l20 Marine                              3 10 Airplane                     □ 365 Personal Injury •                        of Property 21 USC 881            423 Withdrawal                               ' 376 Qui Tam (31 USC
□    130 Miller Act                          515 Airplane Product                           Product Liability         □ 690Other                                     28 USC 1 57                             3729(a))
□    140Negotiablelnslrument                        Liability                  □ 367 HealthCare/                                                                                                             □ 400 State Reapportionment
□    1 50 Recovery of Overpayment            320 Assault, Libel &                         Pharmaceutical                                                                                            .      I □ 4 1 0Antitrust      '
           & Enforcement ofJudgment                 Slailder                              Personal Injury                                                 □ 820Copyrig11ts                                   □ 430 Banks andBanking
□    1 5 1 MedicafeAct                       330 Federal Employers'                       Product Liability                                               □ 830 Patent                                       □ 450 Commerce
□    1 52 Recovery of Ilnhl                         Liability                  □ 368 AsbestosPersonal                                                     □ 835 Patent • Abbreviated                         □ 460 Deportation
           Student ·Loans                    340 Marine                                     Injury Product                                                          New DrugApplication                      □ 470 Racketeer Influenced at!
           (Exclutles Veterans)               345 Marine Product                            Liability                                                     □ 8�0Trnde1m1rk                                           Corrupt Organizations
□    153 Recovery o f Overpayment                   Liability                      PERSONAL PROPERTY - - - --·-�;-              ,, ,__ . .. .- · ~ � . , ., .     ' ., ,       ,l_..\_' '       ,',: , m.12. □ 480 ConsumerCredit
           of Veteran'sBenefits              350 Motor Vehicle                 □ 370 Other Fraud                      □ 710 Fair Labor 9.nldiAct                861 HIA (1395ft)                             □ 490 Cable/SatTV
□    160 Stockho,lders' Suits                355 Motor Vehicle                 □ 371 Truth in Lending                 □ 720 Labor/Management                    862 Black Lung (923)                         □ 850 Securities/Commodities/
□    I 90 OtherContract                            Product Liability           □ 380 Other Personal                           Relations                         863 DIWC/DIWW (40S(g))                              Exchange
□    195 Contract Product Liability      'X 360 Other Personal                            Property Damage             □ 740 Railway Labor Act'                  864 SSID Title XVI                           □ 890 Other StatutoryActions
□    196 Franchise                                 Injury                      □ 385 Properly Damage                  75 1 Family and Medical                 . 865 RSI (40S(g))                             □ 891 Agricultum!Acts
                                              362 Personal Injury •                       Product Liability           Lcavc Act                                                                              □ 893 Environmenta!Matters
                                                                                                       ....... ' ---•----
                                                                                                                      □ 790 Other Labor Litigation
'□                 '      ' ,.,     ..  �-- -•-- _ Mr,:.dicalM<llomcJis;_e , __
                                    ; ; Ul'!?..i�'I_, ' . ! ,.., ..             ..
                                                                                     ,- .�.
                                                                                              ,L J
                                                                                                      ·-"·-·-·-"
                                                                                                                 .-:; □ 791 Employee Retirement                               '),,:,}\�':.•. . I • · tirn
                                                                                                                                                         : :�:�\ ' � _, -•- ; ..
                                                                                                                                                                                                             □ 895 Freedom oflnfonnation
                                                                                                                                                                                                                     Act
     2 1 0 LandCondemnation              X 440 Other Civil Rights                   Habeas Coqius:                           Income SecurityAci           □ 870 Taxes (U.S. Rti.iiffor                       0 896Arbitrntion
□    220 Foreclosurc                     □ 441 Voting                           □ 463 AlienDetainee                                                                   Defendant)                              □ 899 Administrative Ron:he
□    230 Rent Lease & Ejectment          □ 442 Employment                       □ 510 Motions to ¼re                                                      □ 87 1 IRS-Third Party                                    Act/Review or Appeal of
0    240 Torts to Land                   □ 443 Housing/                                   Sentence                                                                   26 USC 7609                                    Agency Decision
□    245 Tort Product Liability                    Accommodations               □ 530 General                                                                                                                 □ 950 Constitutionality cf
□    290 All Other Real Properly         □ 445 Amer. w/Disabilities - □ 535 DeathPenalty                                      :fMMJt;;MJlON                                                                         State Statutes
                                                   Employment                       Other:                            0 462 Naturalization Application
                                         □ 446 Amer. w/Disabilities • □ 540 Mandamus &Other □ 465 Other Immigration
                                                   Other                        □ 550 Civi!Rights                            Actions
                                         □ 448 Education                        □ 555 PrisonCondition
                                                                                □ 560 Civil Detainee•
                                                                                          Conditions of
                                                                                            Confinement
    V.    ORIGIN (Place a11 "X" iu One Box Only)
XI        Original     □ 2 Removed fmm                                              □ 3               Remanded fiom                              D 4 Reinstated a·                    o       5 Transferred from              □        6 Multidistiict                            □     8 Multidistiict
            Proceeding                     State Court                                                Appellate Com1                                 Reopened                                   Another Disttict                         Litigation             M                         Liligation
                                                                                                                                                                                                s eel y                                  Transfer                                         Direct File
                                                         Cite the U.S. Civil Statute under which you are filing (Do 11ot citej11rlsdlctlo11al statures 1111/ess diversity):


 VI. CAUSE OF ACTION Brief descri lion of cause: LAW ENFORCEMENT EXCESSIVE USE OF FORCE VIOLATING CIVIL RIGHTS & CAUSING INJURY
 VII. REQUESTED IN     □ CHECK IF THIS IS A CLASS iOIN            DEMAND $ In Excess of $10,000.00   CHECK YES only if demanded in complaint:
      COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                JURY DEMAND:       X Yes      ' No
 VIII. RELATED CASE(S)
                        (See i11stntclio11s):
       IF ANY
 DATE


    FOR OFFICE

         RECEIPT #                          AMOUNT                                                              APPLYING IFP                                                                  JUDGE                                         MAG. JUDGE
                                                                                                                                                                                                                                                                      --------
                                                                                                                                                                                                                                                       +
